Case: 16-11033      Document: 00514011315         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 16-11033                              FILED
                                                                            May 30, 2017
                                                                           Lyle W. Cayce
ERIC FLORES,                                                                    Clerk

                                                 Plaintiff-Appellant

v.

R. MOORE, Senior Warden; D. LOFTON, Assistant Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:16-CV-987


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Eric Flores, Texas prisoner # 2051801, moves this court for authorization
to proceed in forma pauperis (IFP) following the district court’s dismissal of his
42 U.S.C. § 1983 complaint. As Flores has raised only fanciful allegations,
including claims that he has already been executed and that the defendants
have used technology from outer space to harm him and his family, he has
failed to show that he should be allowed to proceed IFP on appeal under 28
U.S.C. § 1915(g) or that his appeal of the district court’s judgment presents a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11033    Document: 00514011315     Page: 2   Date Filed: 05/30/2017


                                No. 16-11033

nonfrivolous issue. See Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998);
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Flores’s motion for leave
to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. See 5TH CIR. R. 42.2. Flores is WARNED that any future frivolous,
repetitive, or otherwise abusive filings will subject him to additional and
progressively more severe sanctions.       Flores is DIRECTED to review all
pending matters and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION
WARNING ISSUED.




                                       2